t c memo united_states tax_court midwest industrial supply inc petitioner v commissioner of internal revenue respondent docket no filed date wayne r kaschak for petitioner anita a gill for respondent memorandum findings_of_fact and opinion foley judge respondent has determined deficiencies additions and an accuracy-related_penalty with respect to petitioner's federal income taxes as follows year deficiency sec_6653 sec_6653 sec_6653 sec_6661 sec_6662 additions to tax penalty dollar_figure big_number big_number big_number dollar_figure big_number -- -- -- -- -- -- dollar_figure -- dollar_figure big_number big_number -- -- -- -- dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this case presents the following issues whether amounts claimed as advertising expenses by petitioner in and are ordinary and necessary business_expenses pursuant to sec_162 we hold that they are not whether petitioner is liable for additions to tax for negligence and substantial_understatement_of_income_tax and for an accuracy-related_penalty we hold that petitioner is so liable findings_of_fact some of the facts have been stipulated and are so found petitioner is an ohio corporation whose principal_place_of_business was in canton ohio at the time the petition was filed during the years in issue petitioner manufactured deicing and dust control products these products were used in coal mining manufacturing railroad construction and other operations in which dust and or freezing weather is a problem robert w vitale the sole shareholder and director of petitioner has had a longstanding interest in horses during the 1970's mr vitale owned a horse farm known as highspring farm beginning in mr vitale joined a number of equestrian organizations he has served as president of the north american trakehner association and has been a member of the united_states dressage federation the united_states combined training association and the jumping association he has also written several articles on the breeding of trakehner horses around he sold highspring farm and began to board his horses with a fee-for-service operation in nashville ohio the boarding facility took care of feeding the horses but mr vitale continued to breed them on date mr vitale acting in his capacity as petitioner's sole director adopted a resolution authorizing petitioner to provide sponsorship and advertising funds to underwrite the costs of mr vitale's equestrian activities the resolution provided in relevant part whereas highspring farm's name is to be changed and its activities are hereby transferred to sussex farm in the hope that horses would be produced as a result of sussex farm's breeding operation which would achieve a national or world class level of performance under the name or names of the corporation's products such as ice free nogarro ice free nobella and ice free czest highlighting midwest industrial supply inc 's winter line products under the trade names of ice free conveyor ice free switch etc which is on a par with the finest products available it is hereby resolved that in order for a corporate product line to be able to acquire the prestige associated with dressage 3-day and show jumping and its current sponsors the corporation is authorized to provide the funds to acquire and or breed horses in reasonable amounts necessary to support sussex farm and further robert w vitale as president is hereby authorized to enter into contracts and leases and take other actions on behalf of the corporation to obtain the necessary facilities horses property equipment and supplies to maintain sussex farm notwithstanding this resolution petitioner did not begin to sponsor sussex farm until in addition the horses ultimately competed under such names as nogarro and czropa rather than under the name or names of the corporation's products during the period mr vitale's individual income_tax returns included schedule f profit or loss from farming which reported the income and expenses relating to his equestrian activities conducted under the name sussex farm sussex farm was not a farm but simply the name that mr vitale used to conduct his equestrian activities in petitioner advertised through trade publications and product brochures and claimed an advertising deduction of approximately dollar_figure in while continuing to advertise through trade publications and product brochures petitioner also began to sponsor sussex farm prior to doing so petitioner consulted with john alan cohan an attorney specializing in equestrian matters and was informed that petitioner's sponsorship of sussex farm might be deductible as an ordinary and necessary business_expense the terms of petitioner's sponsorship of sussex farm were not formalized in a written contract instead mr vitale in his capacity as petitioner's sole director determined how much to pay sussex farm on its and tax returns petitioner deducted advertising expenses in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively of those amounts the total advertising expenses attributable to payments to or on behalf of sussex farm in and were dollar_figure dollar_figure dollar_figure and dollar_figure respectively in each of these years the amount_paid was equal to sussex farm's net expenses during the years in issue sussex farm owned between and horses sussex farm showed one horse in and two horses in and in various equestrian competitions whenever one of sussex farm's horses was shown petitioner's name was announced over a loudspeaker as the sponsor of the horse on audit respondent challenged petitioner's advertising deductions relating to sussex farm and petitioner in response discontinued its sponsorship of sussex farm in opinion i deductibility of petitioner's payments to sussex farm a in general the initial question before us is whether the payments in issue constituted deductible business_expenses as petitioner maintains or constituted payment by petitioner of its sole shareholder's personal expenses as respondent maintains this is a factual question and the burden_of_proof rests with petitioner rule a 290_us_111 two legal principles are central to this case first taxpayers may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 second transactions between closely held corporations and their shareholders are examined with special scrutiny 56_tc_1324 affd without published opinion 496_f2d_876 5th cir georgiou v commissioner tcmemo_1995_546 b qualification of expenses as ordinary deductions are not ordinary unless they bear a reasonably proximate relationship to the operation of the taxpayer's business 308_us_488 it is well established that where the primary purpose of a corporate sponsorship is to pay an individual's personal expenses the amounts expended are not deductible see eg w d gale inc v commissioner tcmemo_1960_191 affd 297_f2d_270 6th cir concluding that a corporate taxpayer could not deduct costs of a powerboat that bore the corporation's name and competed in races because racing was primarily a hobby of the principal_shareholder burrous v commissioner tcmemo_1977_364 at trial mr vitale attempted to establish a nexus between petitioner's business and the advertising deductions by asserting that petitioner had sold dust control products to horse-related facilities as a result of its sponsorship of sussex farm mr vitale did not provide the purchasers' names or any documentary_evidence to support this assertion in short mr vitale has failed to persuade us that these sales were made mr vitale operated sussex farm before the sponsorship arrangement began in and he continues even today to operate sussex farm we believe that petitioner's resolution authorizing petitioner's sponsorship of sussex farm was a halfhearted attempt to legitimize as a corporate deduction the payment of mr vitale's personal expenses in fact mr vitale did not even follow the terms of his corporation's resolution although the resolution authorizing the sponsorship was predicated in large part on selecting horse names that refer to petitioner's products eg ice free nogarro ice free nobella and ice free czest no such horse names ever were selected because the primary purpose of the corporate sponsorship was to benefit mr vitale personally petitioner's deductions were not proximately related to the operation of its business mr vitale's ownership of a horse farm during the 1970's his activity in several equestrian organizations his authorship of articles on horse breeding and his testimony at trial demonstrate that he has an ardent and longstanding interest in horses mr vitale would have pursued his equestrian activities whether or not petitioner sponsored his horses we conclude that mr vitale created this sponsorship arrangement in an effort to allow petitioner to pay and deduct all net expenses associated with his equestrian activities c qualification of expenses as necessary deductions are not necessary unless the taxpayer establishes that they are appropriate and helpful to its business 83_tc_356 affd 777_f2d_662 11th cir in attempting to make this showing mr vitale made three claims petitioner's name was announced over loudspeakers at horse shows as the sponsor of sussex farm's horses petitioner placed printed advertisements in the programs of a couple of shows and petitioner received a request for a price quotation as a result of its sponsorship of sussex farm these claims are unpersuasive for reasons we address below first mr vitale testified and respondent has stipulated that petitioner's name was announced at shows as the sponsor of sussex farm's horses mr vitale has not shown however that these loudspeaker announcements were helpful to petitioner's business he did not testify that the loudspeaker announcements contained any information beyond petitioner's name eg information about petitioner's products or the nature of its business or that such announcements were reasonably calculated to help or did help petitioner's business see eg 16_tc_401 concluding that a watchmaker-jeweler named schulz could not deduct the costs of showing a horse called schulztime because the watchmaker did not advertise his business in the show program and failed to establish that the expenses were reasonably calculated to publicize or otherwise benefit his business second mr vitale testified that petitioner had placed advertisements in the programs of a couple of shows petitioner did not however submit copies of any such advertisements we are not convinced that petitioner placed these advertisements petitioner did submit a copy of an advertisement published in an equestrian magazine entitled the chronicle of the horse that referred to two sussex farm horses the magazine however was dated date--after the period in issue and during the period when petitioner was under audit third mr vitale testified that petitioner received a general contractor's request for a price quotation regarding one of petitioner's products after receiving this request mr vitale wrote a letter dated date asking the general contractor to indicate in writing that he contacted petitioner as a result of midwest's advertising in the equestrian field in reply the general contractor wrote a letter to mr vitale dated date which stated that the request was prompted by petitioner's advertisement in an equestrian publication respondent had been auditing petitioner's tax returns for several years and had issued its notice_of_deficiency almost months prior to this exchange of letters nevertheless neither letter connects the inquiry to the period and such a connection is unlikely because both letters were dated almost years after that period moreover petitioner advertised through trade journals product brochures and loudspeaker announcements during the years in issue petitioner did not advertise in equestrian magazines during those years we thus conclude that the equestrian magazine advertisement mentioned by the general contractor in his letter did not relate to the period in sum we conclude that petitioner entered into this sponsorship arrangement primarily to pay personal expenses of its sole shareholder and that petitioner was not reasonably likely to and did not benefit from its payments to sussex farm therefore we hold that the payments in issue were not deductible as ordinary or necessary business_expenses within the meaning of sec_162 ii applicability of the additions to tax and accuracy-related_penalty provisions we now consider the additions to tax and the accuracy-related_penalty determined by respondent as with the deficiency itself petitioner bears the burden_of_proof see rule a 58_tc_757 sec_6653 which is applicable to petitioner's and tax years imposes an addition_to_tax for underpayments attributable to negligence or disregard of rules or regulations for petitioner's and tax years the additions to tax are equal to the sum of percent of each underpayment and percent of the interest payable on the portion of any underpayment attributable to negligence or disregard of rules or regulations sec_6653 and b for petitioner's tax_year the addition_to_tax is equal to percent of the underpayment if any portion of the underpayment is attributable to negligence or disregard of rules or regulations sec_6653 we have defined negligence in this context to mean lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir petitioner failed to meet its burden of proving that the underpayments were not due to negligence or disregard of rules or regulations petitioner contends that it is not responsible for the sec_6653 additions to tax because it relied on a tax professional in creating the corporate sponsorship to bolster its argument petitioner cites 91_tc_396 affd without published opinion 940_f2d_1534 9th cir in ewing the tax_court declined to impose additions to tax under sec_6653 where the taxpayers had relied in good_faith on the attorneys to formulate and implement an arrangement reliance on a professional however will not shield a taxpayer from liability where the transaction giving rise to the deduction lacked substance or the expert's advice was ignored in material respects and was vague in the present case mr vitale received a general letter from an attorney in california whom he had never met there is no evidence in the record that explains what information mr vitale provided to the attorney or indicates that the attorney either proposed or endorsed a particular plan thus the attorney did not formulate and implement a plan but appears merely to have provided broad comments on mr vitale's idea we have found that the sponsorship arrangement was designed primarily to benefit mr vitale not petitioner therefore we hold that petitioner is liable for the sec_6653 additions to tax sec_6661 which is applicable to petitioner's and tax years imposes an addition_to_tax of percent of any underpayment attributable to a substantial_understatement_of_income_tax in the case of a corporate taxpayer an understatement is substantial if it exceeds dollar_figure sec_6661 an understatement shall be reduced to the extent that it results from a reporting position for which substantial_authority exists or to the extent that the item giving rise to the understatement was adequately disclosed on the return or on a statement attached to the return sec_6661 in light of our finding that petitioner's sponsorship was designed primarily to benefit mr vitale we hold that no substantial_authority exists to support petitioner's reporting position nor was the deduction disclosed adequately on the return therefore we hold that petitioner is liable for the sec_6661 addition_to_tax sec_6662 which is applicable to petitioner's tax_year imposes an accuracy-related_penalty of percent of any underpayment attributable inter alia to a substantial_understatement_of_income_tax at least dollar_figure for most corporations or negligence or disregard of rules or regulations for the reasons described above we find that the underpayment was attributable to negligence or disregard of rules or regulations therefore we hold that petitioner is liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
